DETAILED ACTION
The following is a first action on the merits of application serial no. 16/064559 filed 6/21/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/21/18 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-a start control unit (generic placeholder) which controls the hydraulic control device (function)…………in claim 1.
-an accumulator hydraulic pressure acquisition unit (generic placeholder) which obtains hydraulic pressure (function)…………in claim 1.
-an automatic stop permission unit (generic placeholder) that permits execution of automatic stopping of the motor (function)…………in claim 1.
-a target hydraulic pressure changing unit (generic placeholder) which changes the target hydraulic pressure (function)…………in claim 1.
-a parking lock device (generic placeholder) which executes a parking lock (function)……..in claim 3.
-a starting shift speed setting unit (generic placeholder) that sets any of the shift speeds (function)…………in claim 5.
-a congested road determination unit (generic placeholder) that determines whether the vehicle is traveling along a congested road (function)…………in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000313252 with machine translation (IDS cited art) in view of Watanabe et al 20160341311 and Hansson et al 20110046847.  As to claim 1, JP discloses a transmission device which is mounted on a vehicle having a motor (1) configured to automatically stop and automatically start ([0036] machine translation), which shifts power from the motor with a shift speed that is changed by engagement and disengagement of a plurality of engagement elements (C1, C2), and which transmits the 
a start control unit ([0089]-[0095] machine translation) which controls the hydraulic control device so that the working oil accumulated in the accumulator is released to be supplied to a hydraulic servo of a prescribed engagement element of the engagement elements, when the motor that automatically stopped starts up with a request for vehicle travel;
an accumulator hydraulic pressure acquisition unit ([0148] last two lines) which obtains hydraulic pressure of working oil accumulated in the accumulator;
an automatic stop permission unit ([0088] describes motor stop isn’t performed if accumulator pressure is zero) that permits execution of automatic stopping of the motor, when a prescribed condition is satisfied, the condition including that at least the obtained hydraulic pressure in the accumulator has reached target hydraulic pressure during operation of the motor ([0085] describes different accumulator pressure states, [0150].  However JP doesn’t disclose a target hydraulic pressure changing unit which changes the target hydraulic pressure based on a state of the vehicle.
Watanabe discloses a transmission device having a pump and an accumulator and shows that it is well known in the art to increase accumulator pressure to a level higher than a pressure necessary (target pressure) to fully fill the accumulator based on a predetermined condition (abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to change the target pressure of the accumulators of JP in view of Watanabe and Hansson to avoid shift delay shock during engine restart and reduce fuel consumption and emissions which reduces maintenance and operation cost of vehicle.

As to claim 2, JP in view of Watanabe and Hansson discloses wherein the transmission device has a shift position sensor that detects a shift position (Figure 5, [0058] in JP and [0034], [0040] in Watanabe), and the target hydraulic pressure changing unit changes the target hydraulic pressure based on the shift position detected during operation of the motor (Watanabe changes target pressure based on shift position being determined as a parking gear, abstract).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(all bolded limitations are not to be considered allowable by itself, but in combination with limitations as written):  
-(as to claims 1, 2 and 3) A transmission device which is mounted on a vehicle having a motor configured to automatically stop and automatically start, which shifts power from the motor with a shift speed that is changed by engagement and disengagement of a plurality of engagement elements, and which transmits the power to an axle, comprising: a hydraulic control device which has a pump that supplies working oil using power from the motor, and an accumulator that accumulates the working oil supplied from the pump, and which controls the working oil supplied from the pump or the accumulator to engage the engagement elements; a start control unit which controls the hydraulic control device so that the working oil accumulated in the accumulator is released to be supplied to a hydraulic servo of a prescribed engagement element of the engagement elements, when the motor that automatically stopped starts up with a request for vehicle travel; an accumulator hydraulic pressure acquisition unit which obtains hydraulic pressure of working oil accumulated in the accumulator; an automatic stop permission unit that permits execution of automatic stopping of the motor, when a prescribed condition is satisfied, the condition including that at least the obtained hydraulic pressure in the accumulator has reached target hydraulic pressure during operation of the motor; and a target hydraulic pressure changing unit which changes the target hydraulic pressure based on a state of the vehicle and wherein the transmission device has a shift position sensor that detects a shift position, and the target hydraulic pressure changing unit changes the target hydraulic pressure based on the shift position detected during operation of the motor and wherein the transmission device has a parking lock device which executes a parking lock so that the axle does not rotate when the detected shift position is a parking position, and releases the parking lock using the working oil supplied from the pump or the accumulator when the detected shift position is a position other than the parking position, and when the shift position detected during operation of the motor is the parking position, the target hydraulic pressure changing unit changes the target hydraulic pressure to a higher hydraulic pressure, compared to the case where the shift position is a position other than the parking position.

	-(as to claims 1 and 5) A transmission device which is mounted on a vehicle having a motor configured to automatically stop and automatically start, which shifts power from the motor with a shift speed that is changed by engagement and disengagement of a plurality of engagement elements, and which transmits the power to an axle, comprising: a hydraulic control device which has a pump that supplies working oil using power from the motor, and an accumulator that accumulates the working oil supplied from the pump, and which controls the working oil supplied from the pump or the accumulator to engage the engagement elements; a start control unit which controls the hydraulic control device so that the working oil accumulated in the accumulator is released to be supplied to a hydraulic servo of a prescribed engagement element of the engagement elements, when the motor that automatically stopped starts up with a request for vehicle travel; an accumulator hydraulic pressure acquisition unit which and a target hydraulic pressure changing unit which changes the target hydraulic pressure based on a state of the vehicle and wherein the transmission device has a starting shift speed setting unit that sets any of the shift speeds in which the number of the engagement elements that are engaged is different, as a shift speed for starting the vehicle, and when the shift speed for starting the vehicle is set to a shift speed in which the number of the engagement elements that are engaged is larger, the target hydraulic pressure changing unit changes the target hydraulic pressure to a higher hydraulic pressure, compared to the case where the shift speed is set to a shift speed in which the number of the engagement elements that are engaged is smaller.

	-(as to claims 1 and 6) A transmission device which is mounted on a vehicle having a motor configured to automatically stop and automatically start, which shifts power from the motor with a shift speed that is changed by engagement and disengagement of a plurality of engagement elements, and which transmits the power to an axle, comprising: a hydraulic control device which has a pump that supplies working oil using power from the motor, and an accumulator that accumulates the working oil supplied from the pump, and which controls the working oil supplied from the pump or and a target hydraulic pressure changing unit which changes the target hydraulic pressure based on a state of the vehicle and wherein the transmission device has a congested road determination unit that determines whether the vehicle is traveling along a congested road, and when the congested road determination unit determines that the vehicle is traveling along a congested road, the target hydraulic pressure changing unit changes the target hydraulic pressure to a lower hydraulic pressure, compared to the case where the congested road determination unit does not determine that the vehicle is traveling along a congested road.

	-(as to claims 1, 2 and 7) A transmission device which is mounted on a vehicle having a motor configured to automatically stop and automatically start, which shifts power from the motor with a shift speed that is changed by engagement and disengagement of a plurality of engagement elements, and which transmits the power to and a target hydraulic pressure changing unit which changes the target hydraulic pressure based on a state of the vehicle and wherein the transmission device has a shift position sensor that detects a shift position, and the target hydraulic pressure changing unit changes the target hydraulic pressure based on the shift position detected during operation of the motor and wherein when the motor that automatically stopped starts up with a request to start the vehicle, the start control unit controls the hydraulic control device so that a first shift speed is formed when the detected shift position is a first traveling position, and controls the hydraulic control device so that a second shift speed is formed when the detected shift position is a second traveling position, the number of the engagement elements that are engaged in the second shift speed being more than that in the first shift speed, and when the shift position detected during operation of the motor is the second traveling position, the target hydraulic pressure changing unit changes the target hydraulic pressure to a higher hydraulic pressure, compared to the case where the shift position is the first traveling position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Inagawa et al 9365205 (corresponds to IDS cited art JP5630586) discloses limitations of claim 1, but lacks changing the accumulator target pressure based on vehicle state and releasing oil accumulated to servo of engagement element at start control;
-Takahashi et al 20190136970 discloses limitations of claim 1, but lacks permission to stop motor based on accumulator target pressure and changing target pressure based on vehicle state;
-Ohshima et al 8016718 shows that it is well known in the art to control accumulator pressure (abstract); and 
-Morino et al 20150075474 shows that it is well known in the art to control accumulator pressure (abstract).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 8, 2021